Opinion filed July 8, 2010

 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00164-CR 
                                                    __________
 
                                  ROSALIO
CARRERA, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 238th District Court
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CR35132
 

 
                                           M
E M O R A N D U M     O P I N I O N
            The
trial court convicted Rosalio Carrera, upon his plea of guilty, of indecency
with a child.  Pursuant to the plea bargain agreement, the trial court sentenced
appellant to confinement for two years.  We dismiss the appeal.
            The
trial court imposed the sentence in open court on January 13, 2010.  On June
10, 2010, appellant filed a pro se notice of appeal.  This court notified the
parties that the notice of appeal was not timely and directed appellant to file
a response showing grounds for continuing the appeal.  Appellant has filed a
response.
            In
his response, appellant contends that he was interviewed without properly being
informed of his rights, that he was not appointed a bilingual attorney, that
the evidence was questionable because his son-in-law was a drug user, that the
prosecutor had him sign a document outside the presence of his attorney, that
he had been held in violation of his right to a speedy trial, that he only
signed the plea bargain agreement to be released from incarceration, that his
plea was not voluntary, and that he has been denied due process of law. 
Appellant does not address the untimeliness of his notice of appeal or whether this
court’s jurisdiction has been invoked.
            Absent a timely notice of appeal or
compliance with Tex. R. App. P.
26.3, this court lacks jurisdiction to entertain an appeal.  Slaton v. State,
981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-24 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 109-10 (Tex. Crim.
App. 1993); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). 
Appellant may be able to secure an out-of-time appeal by filing a
postconviction writ pursuant to Tex.
Code Crim. Proc. Ann. art. 11.07 (Vernon 2009).
            The
appeal is dismissed.
 
                                                                                                PER
CURIAM
 
July 8, 2010
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.